Citation Nr: 9921066	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-42 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Timeliness of the request for a waiver of the recovery of 
overpayment of VA death pension benefits in the amount of $9,690.




ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to September 
1969 and November 1969 to September 1975.  He died in December 
1983; the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a decision of the RO, which retroactively terminated payment of 
the appellant's award of death pension benefits effective from 
May 1993, creating an overpayment in the calculated amount of 
$9,690.



REMAND

In May 1995, the RO notified the appellant that it proposed to 
stop payment of her death pension benefits effective on May 1, 
1993.  It was explained that evidence had been received which 
showed a change in the family income or net worth.  In a July 24, 
1995, letter, the appellant was notified that her death pension 
award had been adjusted.  The RO explained that, as a result of 
the adjustment, the appellant had been overpaid.  The appellant 
was informed that she would be notified "shortly" of the amount 
of overpayment.  

On July 17, 1996, the RO received a statement from the appellant 
in which she stated, "I . . . request to know what action you 
have taken on my request for the waiver of my indebtedness."  
She noted that she had sent a financial status report in August 
1995 and attached an alleged copy of the report.  The attached 
copy, however, was signed by the appellant on July 17, 1996.  

The VA Committee on Waivers and Compromises (Committee) treated 
the July 17, 1996, statement as a request for a waiver of 
overpayment and denied the request as untimely filed.  It was 
noted in the Committee's decision that the appellant had been 
notified of a death pension overpayment in the amount of $9,690 
in a Notice of Overpayment dated on August 4, 1995.  Further, it 
was noted that the appellant was advised that she had 180 days to 
file a waiver request.  See 38 C.F.R. § 1.963(b)(2) (1998).  

In a VA Form 9 received by VA in November 1996, the appellant 
stated that she had received the Notice of Overpayment in August 
1995 and responded by completing a financial status report which 
she considered to be a waiver request.  She attached a financial 
status report purportedly signed by her on August 10, 1995.

It appears that all of the evidence and statements considered by 
the Committee is not in the claims folder.  Specifically, the 
August 4, 1995, Notice of Overpayment is not in the claims 
folder.  As the issue, as currently certified, involves the 
timeliness of the appeal, the August 4, 1995, the notice is 
critical.  To the extent that the Committee, or the RO generally, 
may possess a separate file involving the waiver issue, the file 
should be associated with the claims folder.  

In light of the foregoing, the case is REMANDED for the following 
development:

1.  The RO should associate with the claims 
folder all materials or files (in the 
possession of the Committee or others) 
considered in conjunction with the 
appellant's request for a waiver of 
overpayment.  Most importantly, the RO 
should obtain the August 4, 1995, Notice of 
Overpayment and any response from the 
appellant thereto.  

2.  Then, the Committee should again review 
the timeliness issue currently on appeal.  
If the evidence indicates that the 
appellant filed a timely request for 
waiver, the Committee should develop and 
adjudicate the merits of the claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).  

